Citation Nr: 0419619	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955, from September 1958 to September 1966, and from October 
1969 to June 1976.  He retired from the military after more 
than twenty years of service.  His service awards and 
decorations included the Air Medal and the Distinguished 
Flying Cross.  He died in August 2000.  The appellant is his 
widow.

The instant appeal arose from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Baltimore, Maryland, which denied a claim for service 
connection for the cause of the veteran's death.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at Washington, D.C., 
in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The immediate cause of death listed on the veteran's death 
certificate is chronic obstructive pulmonary disease (COPD).  
The appellant contends, in substance, that the veteran's COPD 
began in service and/or developed as a result of the 
veteran's in-service smoke inhalation and his exposure to 
such substances as asbestos, jet fuel fumes, explosives, 
Agent Orange, and napalm while in service.  For these 
reasons, she believes service connection for the cause of the 
veteran's death is warranted.

In addition, in her February 2004 testimony, the appellant 
indicated that the veteran had received pertinent treatment 
at Crofton Convalescent and the Anne Arundel Medical Center 
in Annapolis, Maryland.  These treatment records are not in 
the claims folder and apparently have not been sought.  
Likewise, it appears that the records of the veterans final 
hospitalization, noted on the death certificate and by the 
appellant during the hearing, at the North Arundel Hospital, 
Glen Burnie, Maryland, have not been associated with the 
claims folder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent, 
including Pelegrini v. Principi, No. 01-
944, (U.S. Vet. App. June 24, 2004), is 
completed.  In particular, the appellant 
and her representative, if applicable, 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on her 
behalf.  They should also be notified 
that the claimant should provide any 
evidence in her possession that pertains 
to her claim.  

2.  The RO should contact the appellant 
and request that she provide the RO with 
signed releases and adequate identifying 
information, where necessary, (VA Forms 
21-4142), for the following health care 
providers.  After any necessary 
authorizations have been obtained, the RO 
should document attempts to obtain copies 
of all pertinent records, including:

a.  Private hospitalization records 
pertaining to the veteran from the 
North Arundel Hospital, Glen Burnie, 
Maryland, including during the 
period immediately prior to the 
veteran's death in August 2000; and

b.  Any records pertaining to the 
veteran from Crofton Convalescent 
around 2000; and

c.  Any records pertaining to the 
veteran of inpatient treatment from 
the Anne Arundel Medical Center, 
Annapolis, Maryland, in or around 
November 1998, January and February 
1999, and September 1999.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO should then take adjudicatory 
action on the claim here on appeal, to 
include consideration of service 
connection for the cause of death based 
on exposure to herbicides.  If any 
benefit sought remains denied, the RO 
should furnish the veteran and her 
representative, if appropriate, with a 
Supplemental Statement of the Case 
(SSOC).  

After the appellant and her representative, if applicable, 
have been given an opportunity to respond to the SSOC, the 
claims folder should be returned to the Board of Veterans' 
Appeals (Board) for further appellate review.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  No action is 
required by the appellant until she receives further notice, 
but she has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



